DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2022 has been entered.

Response to Amendment
The amendment filed 28 January 2022 has been accepted and considered in this office action.  Claims 21, 39, and 40 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 January 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 21, Miller teaches a method for performing voice analysis (abstract), the method comprising: 
storing, in a database, a simulation file for conducting a training session with a user, the simulation file including at least a script (0019, 0023, scripts and canned speeches for users to recite); 
retrieving, by a server, the simulation file from the database (0023, 27, scripts retrieved presented to user in teleprompter window, 0029, client and server, speech analysis system may reside on server); 
providing, by a client application, a user interface to conduct the voice analysis using the simulation file from the database (0023, 27, scripts retrieved presented to user in teleprompter window); 
receiving, at the client application, one or more voice impressions from a user (0020, voice input into system as user reads script); 
analyzing, at an audio analysis tool, at least one of the voice impressions of the user (0020, analyze volume, intonation, speed, pitch etc.); 
determining, at the audio analysis tool, attributes of the at least one voice impression in response to analyzing the at least one voice impression (0030, determine speed, intonation, which indicates attributes); 

	Miller does not specifically teach
further storing, in the database, desired attributes associated with the simulation file; 
comparing, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file; and 
providing, by the client application, feedback to the user based on the comparison, wherein the determined attributes include an actual energy level of the users, and 
wherein the desired attributes incudes an ideal energy level of the users.
	In the same field of speech analysis, Lewis teaches 
further storing, in the database, desired attributes associated with the simulation file (0090, acceptable ranges of voice parameters); 
comparing, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file (0090, comparison to acceptable ranges); and 
providing, by the client application, feedback to the user based on the comparison (0090, offers feedback if parameters fall out of range), wherein the determined attributes include an actual energy level of the users (0089, parameters include volume or loudness), and 
wherein the desired attributes incudes an ideal energy level of the users (0089-90, parameter ranges include volume or loudness).

However the prior art of record does not specifically teach the limitations of “determining actual attribute scores of the determined attributes; determining ideal attribute scores of the desired attributes;…, the feedback comprising the actual attribute scores of the determined attributes, the Page 2 of 13154064241_i.docxApplication No.: 16/797,928In Reply to Final Office Action mailed October 28, 2021ideal attribute scores of the desired attributes, and deviations between the actual attribute scores and the desired attribute scores;” when combined with each and every other limitation of the claim.  Therefore claim 21 is allowable.

Claims 22-38 depend on and further limit claim 21 and therefore are allowable as well.

Claims 39 and 40 contain similar limitations as claim 21 and therefore are allowable as well. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655

/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655